 



Exhibit 10.8
EMPLOYMENT AGREEMENT
          EMPLOYMENT AGREEMENT made as of this May 31, 2007, by and between
Centennial Puerto Rico Operations Corp., a corporation organized and subsisting
under the laws of Delaware and whose address for the purposes of this Agreement
is 3349 Route 138, Wall, New Jersey 07719 (the “Company”), and Carlos Blanco
(“Employee”).
RECITALS

A.   The Company desires to employ the Employee as its President, Puerto Rico
Operations and in such other capacities as may be permitted by this Agreement,
and under all of the terms, provisions and conditions set forth herein.   B.  
Employee is willing to accept such employment, and such other employment as may
be provided for herein, all under the terms, provisions and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth and other good and valuable consideration, the receipt and adequacy of
which is mutually acknowledged, it is agreed by and between the parties as
follows:
1. Representations and Warranties
     Employee represents and warrants that he is not subject to any restrictive
covenants or other agreements or legal restrictions (including any non-compete
agreement) in favor of any person which would in any way preclude, inhibit,
impair or limit his employment by the Company or the performance of his duties,
all as contemplated herein.
2. Employment
     The Company hereby employs Employee and Employee accepts such employment as
its President, Puerto Rico Operations. In such capacity, Employee shall be
responsible for managing the Puerto Rico operations, subject to the direction
and control of the Chief Executive Officer of Centennial Communications Corp.
(“Parent”) . The Employee shall devote his full time and attention to the
performance of his duties hereunder. In addition, Employee shall perform such
duties and functions as are consistent with his status as a senior executive
officer of the Company. The Company, in its sole discretion, may change the
Employee’s duties from time to time upon notice to the Employee. At the
direction of the Chief Executive Officer of Parent or the Board of Directors of
Parent, Employee shall also serve in such other senior executive and/or other
administrative capacities with any subsidiaries of Parent (“Subsidiaries” or
individually a “Subsidiary,” as hereafter defined), as they may determine.

 



--------------------------------------------------------------------------------



 



3. Place of Employment
     Employee shall render his services where and as required by the Company, it
being understood and agreed, however, that employee’s base of operations shall
be the offices of the Company in Puerto Rico, and that Employee shall not be
required to render services on a permanent basis outside of said region unless
Employee otherwise agrees.
4. Term
     4.1 Unless earlier terminated as provided in this Agreement, the term of
Employee’s employment under this Agreement shall be for a period beginning on
the date hereof and ending on the one (1) year anniversary of the date hereof
(the “Initial Term”).
     4.2 The term of the Employee’s employment under this Agreement shall be
automatically renewed for additional one-year terms (each a “Renewal Term”) upon
the expiration of the Initial Term or any Renewal Term unless the Company or the
Employee delivers to the other, at least ninety (90) days prior to the
expiration of the Initial Term or the then current Renewal Term, as the case may
be, a written notice specifying that the Term of the Employee’s employment will
not be renewed at the end of the Initial Term or such Renewal Term, as the case
may be. The Initial Term or, in the event that the Employee’s employment
hereunder is earlier terminated as provided herein or renewed as provided in
this Section 4.2, such shorter or longer period, as the case may be, is
hereinafter called the “Term”.
5. Compensation
     5.1 Subject to prior termination, as compensation for all services rendered
and to be rendered by Employee hereunder and the fulfillment by Employee of all
of his obligations herein, the Company shall pay Employee a base salary at the
rate equal to U.S. $300,000 per year for each year of the Term on such days as
the Company normally pays its employees and subject to such withholdings as may
be required by law (said amount, together with any changes thereto as may be
determined from time to time by Parent and/or the Company in their sole
discretion, being hereinafter referred to as “Base Salary”).
     5.2 Nothing herein shall prevent or preclude the Company or the Board of
Directors of Parent or the applicable committee of the Board of Directors, in
its sole discretion, and from time to time, from awarding a bonus or bonuses to
Employee for his service as an Employee and/or from awarding or granting
Employee (i) options to acquire shares of stock in Parent, (ii) shares of stock
in Parent or (iii) any other incentive or stock related awards in addition to
Base Salary. In exercising its discretion with respect to whether a bonus should
be awarded and the amount thereof, the Company, Parent, the Board or the
applicable Committee may consider, among other factors, the contribution of
Employee (x) to the growth in revenues, cash flow and subscribers of the Company
and those Subsidiaries to or for which Employee renders service, (y) in
connection with acquisitions and financings, and (z) to the operations of the
Company, Parent and its various Subsidiaries as an entity.

2



--------------------------------------------------------------------------------



 



6. Reimbursement for Business Expenses; Fringe Benefits
     6.1 The Company agrees that all reasonable expenses actually incurred by
Employee in the discharge and fulfillment of his duties for the Company, as set
forth in Section 2, will be reimbursed or paid by the Company upon written
substantiation therefor signed by Employee, itemizing said expenses and
containing all applicable vouchers or other substantiation consistent with
Company policy in effect from time to time.
     6.2 The Company agrees that it will cause Employee to be insured under such
group life, medical, and insurance that the Company may maintain and keep in
force from time to time during the Term for the benefit of all the Company’s
employees, subject to the terms, provisions and conditions of such insurance and
the agreements with underwriters relating to same. It is understood and agreed
that in its discretion the Company from time to time may terminate or modify any
or all of such insurance without obligation or liability to Employee.
7. Exclusivity; Non Solicitation; Disparaging Remarks. In exchange for the
consideration to be received by the Employee hereunder and in light of the
high-level position that Employee will occupy within the Company, the Employee
agrees as follows:
     7.1 During the Term, Employee agrees to devote his services and his best
energies and abilities, exclusively, to the business and activities of the
Company, including any Subsidiaries, and not engage or have an interest in or
perform services for any other business or entity of any kind or nature;
provided, however, that nothing herein shall prevent Employee from investing in
(but not rendering services to) other businesses which are not competitive in
any manner with the business then being conducted by Parent, the Company or any
of their respective Subsidiaries, or investing in (but not rendering services
to) other businesses (other than for charitable organizations, provided same
does not interfere with Employee’s performance of his duties hereunder) which
are competitive in any manner with the business then being conducted by Parent,
the Company or any of their respective Subsidiaries, provided in the latter
instance, that (i) the shares of such business are listed and traded over either
a national securities exchange or in the over-the-counter market, and (ii) stock
interest or potential stock interest (based on grants, options, warrants or
other arrangements or agreements then in existence) in any such business which
is so traded (together with any and all interest, actual and potential, of all
members of Employee’s immediate family) is not a controlling or substantial
interest and specifically does not exceed one percent of the issued and
outstanding shares or a one percentage interest of or in such business.
     7.2 During the Term and during the one year period following the end of the
Term for any reason whatsoever, Employee will not directly or indirectly,
recruit or otherwise solicit or induce or attempt to induce any employee of
Parent, the Company or any of their respective Subsidiaries to leave the employ
of Parent, the Company or any such Subsidiary, or in any way interfere with the
relationship between Parent, the Company and any of its Subsidiaries and any
employee thereof.
     7.3 During the Term, and during the one year period following the end of
the Term, Employee agrees that he will not, directly or indirectly (whether for
compensation or without compensation), own, manage, operate, control,
participate in, consult with, render services for or in any manner engage in any
business in the Territory (as defined below) which is engaged in any business
then being conducted by the Company during the Term. For purposes of this
covenant, the term Territory means the Commonwealth of Puerto Rico.

3



--------------------------------------------------------------------------------



 



     7.4 During the Term and thereafter, Employee agrees that he will not,
directly or indirectly, make any disparaging statements concerning Parent, the
Company or any of their respective Subsidiaries.
8. Uniqueness
     8.1 Employee agrees that his services hereunder are special, unique and
extraordinary and that in the event of any material breach or attempted material
breach of this Agreement by Employee including, without limitation, the
provisions of Section 7, 9 and/or 10, the Company will sustain substantial
injury and damage, and Employee hereby consents and agrees that, in the event of
such breach hereof, the Company shall be entitled to any equitable remedies to
enforce the performance against Employee or any third party to prevent or in
respect of any such breach, in addition to such other rights or remedies
available to it.
9. Confidential Information; Return of Company Documents and Property
     9.1 Employee acknowledges that his employment hereunder will necessarily
involve his understanding of and access to certain trade secrets and
confidential information pertaining to the businesses and activities of the
Company, Parent and their respective Subsidiaries. Accordingly, Employee agrees
that during the period of employment and at all times thereafter, he will not
disclose to any unauthorized third party any such trade secrets or confidential
information and will not (other than in connection with carrying out his duties)
for any reason remove or retain without the express consent of the Company any
confidential information or documents. For purposes of this Agreement, the term
“confidential information” shall include, without limitation, trade secrets,
proprietary information, company documents, records and other information which
relates to the business or operations of the Company, Parent or any of their
respective Subsidiaries or affiliates. The provisions of this section shall
survive the termination, for any reason, of this Agreement or the Employee’s
employment.
     9.2 Upon termination of Employee’s employment with the Company whether by
reason of the termination or expiration of this Agreement, the Employee shall
return to the Company (i) all documents within his possession, custody, or
control relating to the business and affairs of the Company, or its products or
customers; and (ii) all other Company property within his possession, custody,
or control including, but not limited to, credit cards issued to him by the
Company, office keys or card keys, office passes or badges, office equipment,
supplies, facsimile machines, copiers, computers and peripheral equipment,
answering machines, or any other property or equipment furnished to him or paid
for by the Company. The Employee hereby authorizes the Company to withhold
payment of any amount payable by the Company to the Employee until the Employee
shall have returned all documents and property in accordance with this Section.

4



--------------------------------------------------------------------------------



 



10. Inventions; Creations
     10.1 All right, title and interest of every kind and nature whatsoever in
and to inventions, patents, trademarks, copyrights, films, scripts, ideas,
creations, intellectual property and literary, intellectual and other properties
furnished to the Company or any of its Subsidiaries and/or used in connection
with any of the activities of the Company or any of its Subsidiaries, or with
which Employee is connected or associated in connection with the performance of
his service, shall as between the parties hereto be, become and remain the sole
and exclusive property of the Company or any of its Subsidiaries, as the case
may be, for any and all purposes and uses whatsoever, regardless of whether the
same were invented, created, written, developed, furnished, produced or
disclosed by Employee or by any other party, and Employee shall have no right,
title of interest of any kind or nature therein or thereto, or in any results
and proceeds therefrom. Employee agrees during and after the term hereof to
execute any and all documents which the Company may deem necessary and
appropriate to effectuate the provisions of this Section 10.1 and, further, that
the provisions of this Section shall survive the termination, for any reason, of
this Agreement or Employee’s employment.
11. Death; Permanent Incapacity
     11.1 The death of the Employee shall result in the immediate termination of
this Agreement.
     11.2 In the event Employee suffers a disability which prevents him from
performing his services hereunder (herein called “Disability”), and in the event
such Disability continues for longer than 90 consecutive days or 120 days in any
12-month period, Employee shall be deemed to have suffered a Permanent
Incapacity, in which event the Company shall have the right to terminate this
Agreement upon not less than fifteen days’ notice to Employee, and this
Agreement shall terminate on the date set forth therefor in said notice.
     11.3 Notwithstanding anything to the contrary expressed or implied in this
Agreement, except as required by applicable law, the Company (and its affiliates
and Subsidiaries) shall not be obligated to make any payments to Employee or on
his behalf of whatever kind or nature by reason of the Employee’s cessation of
employment as described in Sections 11.1 and 11.2 above other than (i) such
amounts, if any, of his Base Salary as shall have accrued and remained unpaid as
of the date of said cessation, (ii) a pro rata portion of any incentive target
bonus payable with respect to the fiscal year during which such cessation of
employment occurred if Employee’s relevant performance targets for such fiscal
year are achieved (such pro rata bonus to be payable within thirty (30) days
after the close of such fiscal year) and (iii) such other amounts, if any, which
may be then otherwise payable to Employee pursuant to the terms of the Company’s
benefits plans or pursuant to Section 6.1 above.

5



--------------------------------------------------------------------------------



 



12. Termination
     12.1 In addition to termination pursuant to Section 11, Employee’s
employment hereunder may be terminated for “cause.” “Cause” for purposes of this
Agreement shall mean the following:

  (i)   chronic use of alcohol or drugs materially affecting Employee’s
performance,     (ii)   conviction of, or plea of nolo contendere to, a felony
or crime involving moral turpitude,     (iii)   failure to comply within a
period of ten business days with a reasonable directive of the Employee’s direct
supervisor and/or the Chief Executive Officer of Parent relating to Employee’s
duties or Employee’s performance and consistent with Employee’s position, after
written notice that such failure will be deemed to be “cause,” to the extent
such failure can be cured within ten business days and if not so curable, fails
to commence curing during said ten-day period and diligently pursue the curing
of same until cured,     (iv)   gross neglect or gross misconduct of Employee in
carrying out his duties under this Agreement, resulting, in either case, in
material economic harm to the Company, unless Employee believed in good faith
that such act or non-act was in the best interests of the company,     (v)  
fraud on or misappropriation of corporate assets or corporate opportunity, and  
  (vi)   acts of dishonesty or breach of fiduciary obligation to the Company or
violation of any Company rule, regulation, procedure or policy, including any
breach of this Employment Agreement.

     12.2 In the event the Company terminates this Agreement and Employee’s
employment other than for “cause,” and other than for death or disability, the
Company shall pay to Employee, as severance pay or liquidated damages or both,
(i) monthly payments at the rate per annum of his Base Salary at the time of
such termination for a period from the date of such termination to the date
which is twelve (12) months after such termination and (ii) continue to provide
the Employee with life insurance and medical and health insurance coverage at
levels comparable to those in effect prior to such termination for a period from
the date of such termination to the earlier to occur of (x) the date which is
twelve (12) months after such termination and (y) the date upon which the
Employee becomes eligible to be covered for similar benefits through his
employment with another employer.
13. Vacation
     13.1 Employee shall be entitled to a vacation of four (4) weeks duration in
the aggregate during each year of the Term at times reasonably agreeable to both
Employee and the

6



--------------------------------------------------------------------------------



 



Company, it being understood that any portion of such vacation not taken in such
year shall not be available to be taken during any other year.
14. Insurance
     14.1 In addition to insurance referenced in Section 6.2, Employee agrees
that the Company or any Subsidiary may apply for and secure and/or own and/or be
the beneficiary of insurance on the Employee’s life or disability insurance (in
each instance in amounts determined by the Company), and Employee agrees to
cooperate fully in the applying and securing of same, including the submission
to various physical and other examinations and the answering of questions and
furnishing of information as may be required by various insurance carriers.
However, nothing contained herein shall require the Company to obtain any such
life or disability insurance.
15. Miscellaneous
     15.1 The Company shall have the right to assign this Agreement and to
delegate all duties and obligations hereunder to any successor, affiliated or
parent company or to any person, firm or corporation which acquires the Company
or substantially all of its assets, or with or into which the Company may
consolidate or merge. This Agreement shall be binding upon and inure to the
benefit of the permitted successors and assigns of the Company. Employee agrees
that this Agreement is personal to him and may not be assigned by him.
     15.2 This Agreement is being delivered in the State of New Jersey and shall
be construed and enforced in accordance with the laws of such State applicable
to contracts made and fully to be performed therein, and without any reference
to any rules of conflicts of laws.
     15.3 Except as may herein otherwise be provided, all notices, requests,
demands and other communications hereunder shall be in writing and shall be
deemed to have been duly given if delivered personally or if mailed, first class
postage prepaid, registered or certified mail, return receipt requested, of if
sent by telecopier or overnight express delivery service, (a) to Employee at his
address set forth on the facing page hereof or at such other address as Employee
may have notified the Company sent by registered or certified mail, return
receipt requested, or by telecopier or overnight express delivery service, or
(b) if to the Company, at its address set forth on the facing page hereof,
Attention: Legal Department, or at such other address as the Company may have
notified Employee in writing sent by registered or certified mail, return
receipt requested, or by telecopier or overnight express delivery service.
Notice shall be deemed given (i) upon personal delivery, or (ii) on the second
business day immediately succeeding the posting of same, prepaid, in the U.S.
mail, (iii) on the date sent by telecopy if the addressee has compatible
receiving equipment and provided the transmittal is made on a business day
during the hours of 9:00 A.M. to 6:00 P.M. of the receiving party and if sent on
other times, on the immediately succeeding business day, or (iv) on the first
business day immediately succeeding delivery to the express overnight carrier
for the next business day delivery.

7



--------------------------------------------------------------------------------



 



     15.4 This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Each party shall deliver
such further instruments and take such further action as may be reasonably
requested by the other in order to carry out the provisions and purposes of this
Agreement. This Agreement represents the entire understanding of the parties
with reference to the transaction set forth herein, supercedes any prior
agreement or understanding between the parties with respect to the employment of
the Employee by the Company and the rights and obligations of the Employee and
the Company relating thereto, and neither this Agreement nor any provision
thereof may be modified, discharged or terminated except by an agreement in
writing signed by the party against whom the enforcement of any waiver, change,
discharge or termination is sought. Any waiver by either party of a breach of
any provision of this Agreement must be in writing and no waiver of a particular
breach shall operate as or be construed as a waiver of any subsequent breach
thereof. If any covenant in this Agreement should be deemed to be invalid,
illegal or unenforceable because its scope is considered excessive or for any
similar reason, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal or enforceable.
     15.5 “Subsidiaries” or “Subsidiary” shall include and mean any corporation,
partnership or other entity 50% or more of the then issued and outstanding
voting stock is owned directly or indirectly by Parent in the instance of a
corporation, and 50% or more of the interest in capital or in profits is owned
directly or indirectly by Parent in the instance of a partnership and/or other
entity, or any corporation, partnership, venture or other entity, the business
of which is managed by Parent or any of its Subsidiaries.
     15.6 Employee acknowledges that he fully understands the scope and meaning
of the restrictive covenants contained in this Agreement and agrees that such
provisions are reasonable in light of the circumstances and are necessary to
protect Employer’s legitimate interests.
     15.7 The Employee and the Company agree that any claim or dispute that may
arise between them relating to this Agreement or the termination of the
Employee’s employment with the Company (including any claim of constructive
termination) shall be determined exclusively by final and binding arbitration.
The arbitration proceeding will be conducted at a place selected by the Company
and before a single arbitrator under the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association. The demand for
arbitration must be submitted within one year of the date that the Employee is
advised of his or her termination or the date that the Employee advises Company
of his or her decision to resign from employment; provided, however, that no
demand for arbitration may be made until thirty (30) days after a written
notice, stating with particularity the nature of the claim or dispute, has first
been forwarded by certified mail to the opposing party. The arbitration
proceeding shall be private and all information disclosed in the course of the
arbitration, as well as the arbitration award, shall be treated as confidential
by the parties. The award of the arbitrator shall be final and binding upon the
Employee and the Company and judgment upon the award rendered may be entered in
any court having jurisdiction. Each of the parties hereto expressly waives any
right to trial by jury. The costs of the arbitrator will be borne equally by the
parties, except that each party will pay its own attorney’s fees and costs.

8



--------------------------------------------------------------------------------



 



The claims or disputes that are subject to this arbitration provision include,
but are not limited to, any claim of discriminatory discharge, retaliatory
discharge or wrongful discharge under any state, federal or foreign statute,
breach of contract, lost wages, emotional distress, claims under Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, as amended, the Americans with Disabilities
Act, Employee Retirement Income Security of 1974, as amended, the Family and
Medical Leave Act, the Equal Pay Act of 1963, claims of unjustified dismissal
(Law 80 of May 30, 1976), discrimination on account of sex, religion, race, age,
political ideas, social condition or origin, national origin, disability or any
other reason, any common law claims, including, but not limited to, claims for
wrongful discharge, public policy claims, claims for breach of an express or
implied contract, claims for breach of an implied covenant of good faith and
fair dealing, intentional and/or negligent infliction of emotional distress,
defamation or damage to name or reputation, invasion of privacy, and tortious
interference with contract or prospective economic advantage. By agreeing to
submit these claims to arbitration, the Employee is giving up any right to a
jury trial or court trial with regard to these claims or disputes.
Nothing in this section concerning arbitration shall prevent the Company from
seeking equitable remedies in court for purposes of enforcing the performance
of, or enjoining the breach of, any provisions of Sections 7, 9 or 10. For this
limited purpose, the Employee hereby agrees to submit to personal jurisdiction
in any court in the state or commonwealth in which the Employee was last
employed by Company.
IN WITNESS WHEREOF, the parties hereto have executed and have caused this
Agreement to be executed as of the day and year first above written.

                      CENTENNIAL PUERTO RICO OPERATIONS CORP.   CARLOS BLANCO
 
                   
By:
  /s/ Michael Small       By:   /s/ Carlos Blanco    
 
                   
Name:
  Michael Small       Name:   Carlos Blanco    
Title:
  CEO                

9